

VALENS U.S. SPV I, LLC
CALLIOPE CAPITAL CORPORATION
335 Madison Avenue, 10th Floor
New York, New York 10017


December 28, 2007


Incentra Solutions, Inc.
1140 Pearl Street
Boulder, Colorado 80302
Attention: Chief Financial Officer


Re: Amendment of Existing Note


Ladies and Gentlemen:
 
Reference is made to (a) the Securities Purchase Agreement dated as of July 31,
2007 by and between Incentra Solutions, Inc. (the “Company”) and Calliope
Capital Corporation (“Calliope”) (as amended, restated, modified and/or
supplemented from time to time, the “SPA”); and (b) the Secured Term Note
effective as of July 31, 2007 made by the Company in favor of Calliope in the
original principal amount of $12,000,000 (as amended, restated, modified and/or
supplemented from time to time, the “Note”). Reference is further made to the
fact that pursuant to one or more instruments of assignment, subsequent to July
31, 2007, Calliope assigned a portion of its interest in the Note, the SPA, any
Related Agreements (as defined in the SPA) and collateral security therefor to
Valens U.S. SPV I, LLC (“Valens”).
 
The Company has requested that Calliope and Valens consent to amend the Note to
change the beginning amortization date from February 1, 2008 to June 1, 2008 on
the condition that the Company enter into this letter agreement.
 
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company hereby
agrees to, and acknowledges, the following:
 
The Note is amended to replace the text of Section 1.3 with the following:
 
“Amortizing payments of the aggregate principal amount outstanding under this
Note at any time (the “Principal Amount”) shall be made in cash by the Company
on June 1, 2008 and on the first business day of each succeeding month
thereafter through and including the Maturity Date (each, an “Amortization
Date”). Commencing on the first Amortization Date, the Company shall make
monthly payments to the Holder on each Amortization Date, each such payment in
the amount of $285,714.28 together with any accrued and unpaid interest on such
portion of the Principal Amount plus any and all other unpaid amounts which are
then owing under this Note, the Purchase Agreement and/or any other Related
Agreement (collectively, the “Monthly Amount”). Any outstanding Principal Amount
together with any accrued and unpaid interest and any and all other unpaid
amounts which are then owing by the Company to the Holder under this Note, the
Purchase Agreement and/or any other Related Agreement shall be due and payable
on the Maturity Date.”


--------------------------------------------------------------------------------


 
Except as specifically set forth herein, the SPA, the Note and the other Related
Agreements (collectively, the “Agreements”) shall remain in full force and
effect, and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this letter agreement shall not operate as a waiver of any
right, power or remedy of Calliope or Valens, nor constitute a waiver of any
provision of any of the Agreements, except to the extent expressly provided for
herein. This letter agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.
 
[Remainder of Page Intentionally Left Blank; Signatures Appear on Following
Page]

2

--------------------------------------------------------------------------------


 
This letter agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.


Very truly yours,
 
CALLIOPE CAPITAL CORPORATION
 
By:
LAURUS CAPITAL MANAGEMENT,
 
LLC, its investment manager
     
By:
/s/ Scott Bluestein  
Name:
Scott Bluestein  
Title:
Authorized Signatory
     
VALENS U.S. SPV I, LLC
 
By:
VALENS CAPITAL MANAGEMENT,
 
LLC, its investment manager
     
By:
/s/ Scott Bluestein  
Name:
Scott Bluestein  
Title:
Authorized Signatory



Consented and Agreed to
this 28th day of December, 2007:


INCENTRA SOLUTIONS, INC.
   
By:
/s/ Matthew G. Richman
Name:
Matthew G. Richman
Title:
Chief Corporate Development Officer, Treasurer, Asst. Secretary

 
SIGNATURE PAGE TO
LETTER AGREEMENT
 

--------------------------------------------------------------------------------


 